Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed October 21, 2021 has been entered.  Claims 1-3, 5, 7-13, 15, 17, and 19-22 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-3, 5, 7-13, 15, 17, and 19-22 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
5.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-3, 5, 7-13, 15, 17, and 19-22). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
6.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 1 recites the abstract idea of: 
A method for conducting a… peer to peer transaction, comprising: 
receiving… a transaction for execution between the debt issuer and the investor, the transaction comprising a cash portion and a debt portion, and wherein the transaction is received from the debt issuer or the investor…; 
generating… at least one [[cryptographically secure]] debt token for the debt portion of the transaction, wherein each [[cryptographically secure]] debt token has a fixed value and is a legal representation of a debt instrument for the debt portion; 
writing… the at least one [[cryptographically secure]] debt token to a wallet for the debt issuer…; 
in response to the cash portion being escrowed, generating… at least one [[cryptographically secure]] cash token for the cash portion of the transaction, wherein each cryptographically secure cash token has a fixed value that is associated with a currency and is a legal representation of cash for the cash portion; 
writing… the at least one cryptographically secure cash token to a wallet for the investor…; 
receiving… a portfolio limit for the investor; 
verifying… that the debt portion of the transaction is within the portfolio limit; 
executing the transaction by… exchanging the at least one [[cryptographically secure]] cash token from the wallet for the investor and the at least one [[cryptographically secure]] debt token from the wallet for the debt issuer; 
restricting… movement of the cash portion and movement of the debt portion based on the status of the one [[cryptographically secure]] cash token and the at least one cryptographically secure debt token; 
writing… the executed transaction to the [[distributed]] ledger; and 
anonymizing… the analytics;
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, facilitating a transaction between a borrower and a lender). 

Step 2A, Prong 2
7.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a first node in a distributed ledger network, a user interface, a plurality of smart contracts, a distributed ledger, an oracle, and an unspent transaction output model). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Additionally, claim 1 states that the debt token and the cash token are “cryptographically secure.” However, the claims do not provide any detail regarding how the tokens are  Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Claim 1 also includes the additional elements of:
capturing, by a fifth smart contract, analytics for the transaction; 
providing, by the fifth smart contract, the anonymized analytics to a third party investor or a third party debit issuer.
	These limitations merely recite method steps for gathering and transmitting data regarding “analytics for the transaction” to a third party. These limitations amount to no more than mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.
	
Step 2B
8.	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). 
	Here, the recited additional elements (e.g. a first node in a distributed ledger network, a user interface, a plurality of smart contracts, a distributed ledger, an oracle, and an unspent transaction output model) do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2  The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 58-71). 
	Additionally, the following limitation identified above as insignificant extra-solution activity (mere data gathering and transmitting have been reevaluated in Step 2B:
capturing, by a fifth smart contract, analytics for the transaction;  
providing, by the fifth smart contract, the anonymized analytics to a third party investor or a third party debit issuer.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
9.	Independent claim 11 is similarly rejected under 35 U.S.C. 101 for the reasons described below:
Claim 11 recites limitations that are substantially similar to those recited in claim 1. However, claim 11 recites the following limitations that differ from the limitations recited in claim 1:
using an unspent transaction output model, a fourth smart contract executing the transaction by atomically transferring and destroying the at least one cryptographically secure cash token from the wallet for the investor, causing the cash portion to be released from escrow, transferring the at least one cryptographically secure debt token from the wallet for the debt issuer to the wallet for the investor, and depositing a cash amount for the at least one cryptographically secure cash token to the wallet for the debt issuer.
	These limitations simply recite a different embodiment for executing the transaction. However, these limitations also fall under the category of organizing human activity (e.g. facilitating a transaction between a debt issuer and an investor, as described above regarding claim 1. Similarly as described above regarding claim 1, claim 11 recites generic computer components (e.g. a first node in a distributed ledger network, a user interface, a plurality of smart contracts, a distributed ledger, an oracle, and an unspent transaction output model) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 11, claim 11 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
10.	Dependent claims 2, 3, 5, 7-10, 12, 13, 15, 17, and 19-22 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claims 2, 3, 12, and 13 merely add further description to the abstract idea. Regarding claims 2 and 12, stating that the process includes a step for verifying that the debt issuer has lending capacity for the debt portion of a transaction falls under the category of certain methods of organizing human 
	Claims 5, 7, 15, and 17 merely add further description to the process of generating the cash/debt tokens. Simply Identifying the entity that generates the cash/debt token does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). Rather, this merely identifies the entity that generates the cash/debt token.
	Claim 8 merely adds further description to the process of exchanging tokens between the investor and debt issuer. Simply stating that the tokens are transferred/destroyed by a generic smart contract amounts to no more than no more than applying generic computer technology to implement the abstract idea on a computer.
	Claims 9 and 19 merely add further description to the abstract idea. Stating that the balance of the wallets owned by the investor/debt issuer are updated in response to the transaction being recorded falls under the category of certain methods of organizing human activity (i.e. a commercial interaction, namely facilitating a transaction). 
	Claims 10 and 20 merely add further description to the transaction described in claims 1 and 11. Merely stating that the transaction is private does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).
	 Claims 21 and 22 merely add further description to distributed ledger network recited in claims 1 and 11. Simply stating that the distributed ledger network created a “virtual environment” where the 
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).


Response to Arguments
11.	Applicant’s arguments filed July 1, 2021 have been fully considered.
	Applicant’s arguments (Amendment, Pgs. 10-13) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons. Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection.
	Additionally, on page 12 of their remarks, the applicant argues, “By anonymizing the data, the claims cannot properly be considered to be directed to "organizing human activities," such as a commercial interaction. Indeed, the human mind cannot anonymize transaction data, such as analytics. A computer is required to perform this process, and the anonymized analytics may facilitate benchmarking and other market analysis. In addition, the capturing and anonymizing of the analytics integrates the alleged abstract idea into a practical application whereby the underlying transaction analytics may be shared with a third party.” The examiner respectfully disagrees. 
	Specifically, the examiner notes that merely utilizing a computer to perform data analysis processes does not prevent the claim from reciting an abstract idea, or integrate the abstract idea into a practical application. Rather, this amounts to no more than merely applying generic computer components to implement the abstract idea (See MPEP §2106.05(f)). Additionally, the examiner notes that whether a process step can be performed in the human mind is not a consideration for claims directed to certain methods of organizing human activity. Rather this is a consideration for claims directed to a mental process (See MPEP 2106.04(a)(2)(III). However, the examiner has not asserted that the claims are directed to a mental process. The examiner also points to MPEP 2106.04(a)(2)(II) which states, “thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping.” Therefore, merely utilizing a computer to “anonymize” data does not prevent the claim from reciting an abstract idea. The examiner also notes that the claims and specification provide little detail regarding how the analytics are anonymized. Therefore, this could amount to no more than merely redacting a user’s name from the transaction. Such a process does not provide an indication of an improvement to any technology or technical field. Additionally, merely gathering and transmitting data regarding the transaction analytics amounts to no more than mere data gathering/transmitting, which is a form of insignificant extra-solution activity (See the full 101 rejection above).
Therefore, for at least these reasons and the reasons given above, the rejection of these claims under 35 U.S.C. §101 is maintained. 

	

Citation of Pertinent Prior Art
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tran (U.S. Pre-Grant Publication No. 20130332337): Describes Methods and systems to enable a borrower to borrow electronic funds from a friend lender include enabling the friend lender to transfer the electronic funds from a digital wallet associated with the friend lender to a digital wallet associated with the borrower.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM D NEWLON/Examiner, Art Unit 3696 

/EDWARD CHANG/Primary Examiner, Art Unit 3696